Citation Nr: 1628172	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial, compensable rating for right knee bursitis and patellar tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to July 2003 and from June 2005 to September 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In February 2015 the Board remanded the claim for additional development, which has been completed.


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain, crepitus and slight instability, without limitation of motion or other limitation of function.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for right knee instability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257 - 5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in March 2008.  

The claim for a higher rating for a right knee disability, arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, and post-service treatment records.  Moreover, neither the Veteran nor his representative has indicated that there are outstanding relevant treatment records.  VA examination and opinion reports have been secured and are associated with the claims file.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of  the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a    20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

An August 2008 rating decision granted service connection for a right knee bursitis and patellar tendonitis with a noncompensable disability rating under Diagnostic Code 5260, effective September 7, 2007.  The Veteran appealed for a higher rating.  

The Veteran has consistently complained of intermittent right knee pain on standing, walking, squatting or when putting pressure on it.  He also has endorsed slight instability, cracking and popping.  While X-rays of the right knee do not reflect degenerative changes, examination findings have reflected crepitus.  

On VA examination in July 2008, there was no evidence of locking.  While the Veteran related a sensation of slight give of the knee, he indicated that it never actually gave way.  He denied flare ups in symptoms, however there was episodic increase in symptoms with activity.  There was no swelling on prolonged walking or standing, although he felt some ache, but not too much.  Flexion was 0 to 140 degrees without pain.  X-rays were unremarkable.  The examiner diagnosed right knee bursitis and right knee patellar tendonitis.  The condition moderately affected the Veteran's ability to do sports, and had a mild impact on his ability to exercise.  

A VA clinical treatment note in July 2009 recorded right knee pain likely due to patellar tendonitis.  The Veteran complained of right knee pain, especially after working on his knees and when rising from a squatting position.  He denied any recent acute trauma or swelling.  Lochmann maneuver was negative.  There was no medial/lateral meniscus pain with flexion/internal and external rotation.  There was no pain with valgus/varus maneuvers.  VA treatment records starting in 2010 documented physical therapy for the right knee.  He was also provided a knee brace.  In July 2010 the Veteran reported that his right knee pain predominantly occurred with kneeling (pressure on the knee) and after assuming a standing position.  Clinical findings included slight tenderness to palpation over the patellar tendon and slight crepitus with full extension.  An August 2010 VA physical therapy note identified the Veteran as experiencing right knee pain after getting up or with heavy use of the knee.  Reportedly he felt he was making some improvement following issuance of a knee strap.  In a September 2010 VA orthopedic consultation note, the Veteran reported not experiencing much pain, but he stated that running and being on his feet made his knee ache.  Additional VA physical therapy notes document the Veteran's apparent improvement and that during physical therapy he warmed up on a stationary bike and treadmill.  He also was noted to execute multi-directional lunges during therapy treatment sessions. 

On VA examination in May 2012, the Veteran reported pain, giving way, tenderness and stiffness.  He endorsed moderate flare-ups in symptoms every 1 to 2 months that lasted hours.  The examiner noted clicking and crepitus in the Veteran's right knee.  Range of motion of the knee was 0 to 140 degrees without pain.  There was no additional functional loss on repetitive testing.  There was no deformity, ligamentous instability, weakness, incoordination, or episodes of dislocation or subluxation.  McMurray's test, anterior/posterior drawer test and Lachman's test were negative.  Varus/valgus stress testing revealed no abnormalities.  The examiner diagnosed right knee bursitis and right knee patellar tendonitis.  The examiner noted that the condition presented no significant occupational effects.  The Veteran remained employed full time.  

On VA examination in February 2014 the Veteran continued to report pain with activity.  The Veteran endorsed right knee stiffness, giving way and tenderness.  He took aspirin in the morning to help alleviate his pain.  The Veteran denied flare-ups in symptoms.  Range of motion was 0 to 140 degrees.  There was no additional limitation in the range of motion of the knee and lower leg following repetitive-use testing.  There was no pain elicited on palpation.  Lachman test, posterior drawer test and medial-lateral instability test were normal.  There was no evidence or history of shin splints, recurrent patellar subluxation or dislocation.  The examiner determined that the Veteran's knee disability had no impact his ability to work.  The examiner noted minimal symptoms and findings on examination.  The Veteran did not require use of assistive devices to help in ambulation.

On VA examination in July 2015, the Veteran complained of continual symptoms of an aching pain behind his kneecaps, particularly with increased activity.  He also endorsed a grinding and crutching sensation under his kneecaps.  Exacerbating factors included knee twisting and turning, crawling, going up and down stairs, climbing ladders, going from kneeling position to standing, walking on uneven ground, riding in a car for prolonged periods of time and even laying in bed.  He rated the pain as normally being 3 on a 1-10 scale, with increased pain at 7.  When he experienced increased pain he took over the counter medication and applied heat to the knee.  The Veteran denied locking of the knee, giving out, swelling or popping.  

On physical examination, the Veteran's gait was normal.  No deformities, ecchymosis or edema were noted.  The skin was warm and dry to the touch.  The Veteran was able to flex and extend the knees in a passive range of motion.  Moderate prepatellar crepitus was noted.  Strength testing with opposed flexion and extension of the knees were 5/5 bilaterally.  This range of motion with opposition was without any complaints of discomfort.  Mild discomfort was observed at endpoints of range of motion.  No ligamentous laxity was noted with valgus/varus stress testing.  Negative anterior and posterior drawer signs were noted.  McMurray's testing was negative.  The examiner noted tenderness to deep palpation along the medial and lateral borders of the patella.  The Veteran denied flare-ups in symptoms.  Range of motion was normal at 0 to 140 degrees.  There was no functional loss or limitations on repetitive use.  There was no evidence of pain on weight bearing.  There was objective evidence of crepitus.  Right knee motion was not additionally limited by pain, weakness, fatigability or incoordination with repeated use over a period of time.  Knee strength was 5/5.  There was no muscle atrophy.  No ankylosis.  No history of recurrent subluxation or lateral instability.  Joint stability testing revealed no abnormalities.  Anterior instability (Lachman test), posterior drawer test, medial instability and lateral instability testing were normal.  There was no history of shin splints or a meniscus condition.  The Veteran required no assistive devices for ambulation.  Imaging studies of the knee did not show degenerative or traumatic arthritis, nor were any other significant diagnostic test findings documented.  The examiner found no occupational impairment due to the right knee disability.  

The Board finds that the probative evidence is against a finding that the Veteran's right knee disability approximates the criteria for a compensable rating based on limitation of motion.  In this regard, no limitation of motion or painful motion has been shown for the right knee.  The knee had full active range of motion and strength.  There was no evidence of arthritis or painful motion.  Instead, the Veteran's flexion was to 140 degrees and his extension to 0 degrees, including on repetitive motion, instead of limited to 45 degrees or 10 degrees as required for a compensable rating under Diagnostic Code 5260 or 5261.  There was no indication that the Veteran's pain or crepitus caused any functional impairment.  In fact, the examiners specifically indicated that there were no objective signs of pain and found there was no limitation of function due to pain, fatigue, or lack of endurance.  38 C.F.R. §§ 4.40, 4.45.

The record, however, reflects the Veteran has experienced instability of the right knee during the appeal period.  On VA examination in July 2008 the Veteran reported that there was slight give of the knee, although it never actually gave way.  VA treatment notes show that the Veteran was provided a knee brace in 2010.  In a May 2012 VA examination, the Veteran reported pain, giving way, tenderness and stiffness.  On VA examination in February 2014 the Veteran continued to report giving way, pain with activity, right knee stiffness and tenderness.  On VA examination in July 2015, the examiner noted tenderness to deep palpation along the medial and lateral borders of the patella.  

The Veteran is competent to describe symptoms of instability as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record and is supported by evidence showing that VA has provided him with a knee brace.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's competent and credible reports of instability in the right knee are consistent with non-ligamentous instability and giving way of the right knee.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to an initial rating of 10 percent for slight instability of the right knee throughout the appeal period. 

A preponderance of the evidence is against a finding that he is entitled to a higher 20 percent rating for moderate instability of the right knee.  Although the Veteran has reported experiencing instability of the knee and the record reflects he uses a knee brace, physical examination has not provided objective evidence of right knee instability.  A VA clinician in 2009 noted no medial/lateral meniscus pain with flexion/internal and external rotation.  There was no pain with valgus/varus maneuvers.  On examination in May 2012 the examiner found no instability, weakness, incoordination, or episodes of dislocation or subluxation.  McMurray's test, anterior/posterior drawer test and Lachman's test were negative.  
Varus/valgus stress testing revealed no abnormalities.  Similarly, the VA examiner in February 2014 noted that Lachman test, posterior drawer test and medial-lateral instability test were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Finally, on VA examination in July 2015, joint stability testing revealed no abnormalities and the examiner noted no history of recurrent subluxation or lateral instability.  As the record contains no objective evidence of recurrent subluxation or lateral instability, the Board concludes that a preponderance of the evidence is against a finding that instability of the right knee that more nearly approximates moderate symptomatology.

The Board has considered whether staged ratings are appropriate under Diagnostic Code 5257.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that instability of the right knee has been consistent with the 10 percent rating the Board is assigning for the entire time period on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability have not been shown.  Accordingly, staged ratings are not warranted for instability of the right knee.

The remaining Diagnostic Codes allowing for ratings for the knees are inapplicable.  Diagnostic Code 5256 does not apply, as the medical records do not show any finding of ankylosis in the knees.  There is no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259.  There is also no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258.  Diagnostic Code 5262 for malunion of the tibia and fibula is not relevant, as the evidence shows no such impairment.  Diagnostic Code 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum. 

In sum, affording the Veteran the benefit of the doubt, an initial 10 percent rating, but no higher, for right knee instability is warranted.  The evidence does not support the assignment of any higher or separate ratings.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee bursitis and patellar tendonitis is fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  As explained in detail above, the Veteran's right knee disability is manifested by pain, crepitus and subjective complaints of instability, pain, fatigue, and weakness.   The pertinent diagnostic codes in 38 C.F.R. § 4.71a  in conjunction with DeLuca factors contemplate these symptoms.  The service connected right knee bursitis and patellar tendonitis is not productive of frequent hospitalizations or marked interference with employment.  The evidence does not suggest any extraordinary symptoms beyond what the schedular criteria contemplate.  The assigned rating fully contemplates occupational interference from diminished use of the right knee.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration of the Veteran's rating claim.  38 C.F.R. § 4.16 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record shows that the Veteran 




remains employed full-time.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.



ORDER

An initial 10 percent rating for instability of the right knee is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


